Title: To John Adams from Benjamin Rush, 13 April 1790
From: Rush, Benjamin
To: Adams, John



Dear Sir
Philadelphia April 13. 1790

Your last letter is a treasure.—Every sentence in it is full of instruction.  I have often contemplated that passion in mankind to concentrate all their homage and admiration in One Man, in all the revolutions which advance knowledge or happiness.—Cicero Observed it, and deplored it in the fame and power of Pompey.  I have thought at last that I had discovered in this weakness in human nature, the high destiny of the soul even in its ruins.—Does it not prove that it was created originally to concentre all its love and adoration in One Supreme Being, and that all its Obligations are due to that Being only?  Is it not the counter passion of the love of fame, which is only a misplaced desire after immortal life & happiness?  Are not all our follies & vices the counterfits of virtues? Are not the love of pleasure of power—of wealth—of activity—& of rest,—nothing but passions and propensities which have corresponding Objects held out to them by revelation, but which are at present under a false direction?—A belief that this is the case has Often afforded me great pleasure, for as I Observe folly & vice to be universal, and as I believe the creator of human souls has in infinite wisdom made no means without an end,—and made nothing in vain, so I have derived, from contemplating the weak & corrupt passions and desires that have been mentioned, a satisfactory argument in favor of the tendency, and Ultimate termination of all human beings in complete and eternal happiness in every respect suited to their present tempers but under a new, and different direction.—
Had the King of Prussia never said nor wrote another sentence than the one you have quoted from him upon human reason, he would have deserve the high rank he holds among philosophers and kings—Mr Boyle has expressed the same idea, but with much less force. “We are governed, says this great man by our prejudices, and not by our reason.”—What did Reason do in the council or the field in the late American War? Were not most of the wise measures of Congress the effects of passion—accident or necessity, & were not all the successful movements or engagements of our army little else than lucky blunders?  Most of the valuable discoveries in philosophy have been the effects of accident.  This is eminently the case in medicine.  We owe more to Quacks, who never reason, for useful & powerful articles in the Materia Medica, than to the learning of MDs:—I love to establish the truth of these propositions, inasmuch as they lead tot he belief of a general & particular providence, and at the same time show the weakness and folly of human nature.  Man is indeed fallen!  He discovers it every day in domestic in social, & in political life.  Science—Civilization & government have in vain been employed to cure the defects of his nature.  Christianity is alone equal to this business.  Did its mild & gentle Spirit prevail in our Country it would do more towards rendering our liberty perpetual, than the purest republic that my imagination, or the strongest monarchy that yours, could devise.  Let us not despair. The peaceable manner in which our Constitutions has been changed in the United States & in Pennsylvania make it probably than man is becoming a more rational creature in America than in other parts of the World.—
I made no note of the company or conversation to which you allude in your letter, but as nearly as I can recollect, the company in the boat consisted of yourself—Owen Biddle—David Rittenhouse—Michl. Hellegas—Chas. Humphries—and myself.  The most interesting subject discussed was a proposal to write a letter to Lord North discovering to him (as a friend to Government) that there was a design among the rebels to burn some of the Arsenals in Great Britain, & to urge his Lordship to take measures to prevent it.  This deception was to be practised only to shew the risk of engaging in a war with America, & that Great Britain at 3,000 miles from her was not invulnerable. The proposition was made in a joke, but Mr Hellegas was so much pleased with it, that he thought it merited serious Attention.
Now Attend to some more of your speeches in the first years of the revolution.
Upon my asking Mr J: Adams what he thought of sending Mr. Dickinson to Europe as a minister—he said, “Mr D: is the most unfit man in the world to be sent abroad.—He is such a friend to monarchy, that he would prostrate himself at the feet of every throne he saw. I would prefer Dr. Wetherspoon to him.”—Octobr: 1776
When Genl. Sullivan brought Lord Howe’s proposition to Congress for a Conference, in Sepr. 1776, Mr Adams said privately to me “that he wished the first ball that had been fired on the 27th of Augst: had gone thro’ his head.” On the floor of Congress, he called the General “a decoy duck.”  The issue of the Conference shewed Mr A: to be right in his principles & predictions.—Upon perceiving a disposition in Congress to appoint a Committee to confer with Lord Howe, he said to me at his lodgings “that mankind were made for slavery, & that they must answer the end of their creation sooner or later.”
I intended to have conclude this letter by transcribing your character from my notebook—but upon reading it over, I find so many things said in favor of your principles & conduct in the years 1775 & 1776, that I should be suspected of flattery should I send you a copy of it.  I shall give you a specimen of the manner in which I have observed in drawing characters by sending you that of your colleague Robt; Treat Paine’s—whose name follows yours in the notebook.
“Robt Treat Paine – He was educate a Clergyman, and Afterwards became a lawyer.  He was facetious in his manner both in public and in private.  He had a certain Obliquity of Understanding which prevented his seeing things in the same light that they struck other people.  He opposed every thing, and hence he got the name of the Objection maker in Congress.  He was thought by his colleagues to be cool to independance.  He was a useful member of Congress, especially upon Committees where he was punctual & faithful.”
In my notebook I have recorded a conversation that passed between Mr Jefferson & myself on the 17th of March of which you were the principal subject.  We both deplored your Attachment to monarchy, and both agreed that you had changed your principles since the year 1776.  The proofs of this change were derived from your letter to Mr Hooper which was afterwards published in this city—upon a form of Government for North Carolina.—
What say you to a visit to Philada: Next spring?—You have many friends in this city—as well as in the state.  Do bring Mrs. Adams along with you.  After You have been feasted by our fashionable people, I will claim a family evening from you, & while Mrs Adams is engaged with Mrs Rush in enumerating the years in which they were both neglected by their husbands during the war, I will read extracts from my note book to you, & afterwards receive more materials for it from your conversation. Take care what you say, or write to me. I wish I could whisper the same caution to some other gentlemen high in power & office in New York.  Some of them will find themselves, (if they survive me) turned inside outwards.—I have never deceived my Country in a single instance,—nor shall I deceive posterity.  In my present retirement I daily hear of Acts & speeches in New York which mark worse than British degrees of Corruption.  My only consolation is, our people will not follow their rulers.  They are as yet unprepared for sophisticated Government.  There will be a change I believe in the representation of several of the states next year.  This is matter of opinion only for I am now only a spectator of public measures, & shall probably be so indifferent as to a change in our State (if it should be proposed) as not to give a vote at our next election.—
Adieu—yours sincerely,
Benjn. Rush
P.S. On the 20th of July 1776 I met Mr Adams in 4th Street near the Indian Queen, and received from him Congratulations on being appointed a member of Congress.  I spoke in high terms of one of my Colleagues, and said I believed him to be an honest man. “That said Mr Adams is saying a great deal of a public Character, for political integrity is the rarest Virtue in the whole World.” In a subsequent conversation at his lodgings he said “that public & private integrity did not always go together, and illustrated the position in the character of Mr Shewell of Boston who in private life, was strictly just but in public life, wholly unprincipled.”—
I have had occasion a thousand times in political life to see these remarks confirmed.
This letter has been written by adjournments.—If the subjects of it are discordant, you must ascribe it to that circumstance.—

